     Case 1:18-cv-01423-RSK ECF No. 14-2 filed 06/17/19 PageID.906 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MICHIGAN

PATRICK MICHAEL BASKIN, JR.,                 )       Civil Action No:
               Plaintiff,                    )       1:18-CV-01423-RSK
                                             )
v.                                           )       Hon. Ray Kent
                                             )
NANCY A. BERRYHILL,                          )
Acting Commissioner of Social Security,      )
                    Defendant.               )

                                          JUDGMENT

        Pursuant to Federal Rule of Civil Procedure 58, judgment is hereby entered for Plaintiff,

reversing the Commissioner’s final decision and remanding this action to the Social Security

Administration for further administrative proceedings, pursuant to the fourth sentence of 42

U.S.C. § 405(g).


Dated: June 17, 2019                                  /s/ Ray Kent
                                                     Hon. Ray Kent
                                                     United States Magistrate Judge
